IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 EUGENE PRATT,                                  : No. 8 WM 2022
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 HONORABLE JUDGE WAGNER                         :
 PRESIDENT JUDGE, FAYETTE COUNTY,               :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.              The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.